—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered April 28, 1995, convicting defendant, after a jury trial, of rape in the first degree and two counts of sodomy in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of IW-h to 25 years, 10 to 20 years, and 10 to 20 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility, as well as the weight to be accorded to the evidence presented, were properly presented to the jury and we see no reason to disturb its findings (People v Gaimari, 176 NY 84, 94). A complainant’s perjury on a collateral matter does not render his or her material testimony incredible as a matter of law (People v Franklin, 188 AD2d 366, lv denied 81 NY2d 839), and in this case, the complainant gave credible explanations for her admitted falsehoods (People v Bristol, 187 AD2d 403, lv denied 81 NY2d 785).
Defendant’s contention that the court’s Sandoval ruling deprived him of a fair trial has not been preserved for appellate review as a matter of law (CPL 470.05 [2]; People v Richiez, 173 AD2d 234, lv denied 78 NY2d 925) and we decline to review it in the interest of justice. Were we to review, we would find that the ruling constituted a proper exercise of discretion.
Defendant’s challenge to the sufficiency of the court’s charge to the jury with respect to the complainant’s perjury before the Grand Jury has not been preserved for appellate review as a matter of law (CPL 470.05 [2]; People v Autry, 75 NY2d 836), *125and we decline to review it in the interest of justice. Were we to review it, we would find that the charge, when viewed as a whole, properly instructed the jury on the applicable legal principles (People v Andujas, 79 NY2d 113; People v Bristol, 187 AD2d 403, supra). Concur—Milonas, J. P., Wallach, Nardelli and Tom, JJ.